10/6/2020            Case 5:20-cv-05799-LHK Document    309
                                               Mail - CAND    Filed
                                                           LHKpo       10/06/20 Page 1 of 1
                                                                 - Outlook



       U.S. Census Bureau Order to Continue Operations Through 10/31/20
       Brett Pruit <outlook_13F5FD58D42ACAD0@outlook.com>
       Tue 10/6/2020 9 06 AM
       To: CAND LHKpo <lhkpo@cand.uscourts.gov>
       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.

       Dear Honorable Judge Koh,

       My name is Brett A. Pruit. I am a Census Field Supervisor (CFS) located in San Antonio, Texas. I read
       a news report regarding your revised order on the above referenced matter, which indicated that all
       Census Bureau employees hired to conduct the 2020 Census were to be advised by text that Census
       operations were continuing through October 31, 2020. I wanted to let you know that I have not received
       any such notiﬁcation. Further, on Friday, October 2, 2020, I and all of the “temporary” Census workers
       were required to turn in all of the electronic devises issued to us to perform our duties. I was also asked
       to provide a Resignation Letter, but I refused, because I anticipated your original Order in this matter
       eventually being enforced on point of Contempt of Court.

       Well, it appears that your revised Order is now being ignored, just as the original Order was ignored. I
       am more than willing to provide a sworn statement regarding this situation. I can be contacted by your
       Clerk at the contact points set out below.

       Sincerely,

       Brett A. Pruit
       2506 Trinity Pass
       San Antonio, TX 78261
       Ph: 571-242-6246
       Email: bapruit@frdmprojtx.com

       Sent from Mail for Windows 10

       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.




https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQANFkn2X…   1/1
